Title: To George Washington from Jonathan Trumbull, Sr., 30 September 1782
From: Trumbull, Jonathan, Sr.
To: Washington, George


                  
                     Sir
                     Lebanon 30th September 1782
                  
                  This will be delivered by Capt. William Redfield he hath a Son with one Levi North, prisoners on board the British Ship, the Bedford, Wishes your Excelly’s permission to go with a Flag into New York by the way of Dobbs’s Ferry—He brings with him some British prisoners for the purpose of an Exchange for them; and One Brainerd Leiut. of the Brig. Samson.
                  Capt. Redfield is a gentleman on whom we may rely for his fidelity—Will give the necessary information in his case—Enclosed is a Letter he bro’t me from Thos Shaw Esqr. C. N. Prisoners in this State.  I have the honor to be with every Sentiments of respect and Regard Your Excellency’s Most Obedient and very hble Servant
                  
                     Jonth; Trumbull
                     
                  
                Enclosure
                                    
                     
                        New London Septr 29th 1782
                        May it please your Excellency
                     
                     I Received your Letter by Capt. Redfield, agreeable thereto have given him Five prisoners, viz. Two Masters with their boys and a mate, to go into New York upon Parole by way of Dobb’s Ferry, their names at foot—and wrote Mr Sproat on the subject, which Capt. Redfield will shew your Excellency.  These prisoners were prefered to common Seamen as they are able to bear their own expences.
                     I wish we might have liberty to propose the exchange of what prisoners are now remaining (about forty) as the severity of Winter is approaching, which must be truly alarming to the friends of our distressed prisoners in N. York.
                     If you should have occasion to write General Washington on this subject, be pleased to request it.  I am with the greatest respect & esteem Your Excellencys Most Obt Hum. Servt
                     
                        Thos Shaw
                        
                     
                     
                        John Watson Master Brig. Grey-hound
                        Robert Watson Mate do
                        
                           London a Negro Boy do
                        John Mason Schooner Hunter
                        William Kelly Boy do.P.S.  Capt. Redfield informs me that their is a British Boats Crew prisoners in the hands of Sherif Williams at Hartford—if Capt. Redfield makes out to negotiate these prisoners, I think it would be but little expence for these fellows to be sent of for Dobb’s Ferry for exchange but untill then to let them rest.
                     
                     
                        T. Shaw
                        
                        
                     
                  
               